Citation Nr: 1133265	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an eye disability. 

2.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to in-service exposure to herbicides.

3.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to in-service exposure to herbicides or a service-connected disability. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In August 2010, the Board remanded the Veteran's case for additional development.  As will be described in greater detail below, the Board finds that the remand directives have been substantially completed and that no further development is necessary prior to a final adjudication of the Veteran's eye disability claim. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  With respect to the remaining issues on appeal, in light of recent arguments advanced by the Veteran's representative, the issues of entitlement to service connection for type II diabetes mellitus and a cardiovascular disease will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An eye disability did not clearly and unmistakably pre-exist the Veteran's entry into active duty service.

2.  The preponderance of the competent and credible evidence is against a finding that an eye disability, which was first documented seventeen years after the Veteran's active duty, is related to such service. 


CONCLUSION OF LAW

An eye disability was not incurred in, or aggravated by, military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, prior to the initial adjudication of his claim, VA issued VCAA notice letters to the Veteran in February 2004 and March 2004.  These letters informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  A subsequent March 2006 letter informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

As noted above, the February 2004 and March 2004 notice letters were issued prior to the RO's initial adjudication of the Veteran's appeal in November 2004.  The timing defect of the March 2006 letter, however, was cured by the RO's subsequent readjudication of the Veteran's appeal and issuance of a statement of the case (SOC) in August 2006 and supplemental statements of the case (SSOC) in February 2009 and April 2011. Accordingly, the Board finds no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, in this regard, as discussed in the Introduction portion of this decision, the Veteran's eye claim was remanded to the AMC in August 2010 in order to obtain his records from the Social Security Administration (SSA).  The Veteran's claim was then to be readjudicated. 

In September 2010, VA requested SSA provide "a copy of the decision granting or denying the Veteran disability benefits, as well as copies of the medical examination reports and treatment records reviewed by that agency in making the decision."  In response, the SSA indicated that there were no medical records on file and that further efforts to obtain the Veteran's records would be futile.  His claim was readjudicated in the February 2011 SSOC. Therefore, the Board finds that the August 2010 remand directives were substantially completed. See Stegall and Dyment, both supra.  

Further, in the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, VA treatment records and private medical records. 

The Board observes that the Veteran has not been accorded a VA compensation and pension examination with regard to his eye disability claim and that a medical opinion regarding the etiology of this disability has not been obtained.  However, for reasons explained immediately below, the Board finds that such an examination and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As will be discussed below, there is already medical evidence that the Veteran currently has a current eye disability.  The record is missing critical evidence of that an event, injury, or disease occurred in service, McLendon element (2), and the Veteran's claim is being denied on that basis.  The outcome of this case thus hinges on matters other than those which are amenable to VA examination and medical opinion.  Specifically, resolution of the Veteran's claim hinges directly or indirectly upon whether he suffered an in-service injury or disease.  In this case, as discussed in detail below, the Board finds the Veteran's statements of an in-service eye disease to be not credible. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In the absence of evidence of in-service disease or injury, referral of this case for an opinion as to etiology would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's uncorroborated assertions regarding what occurred in service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant].  

With respect to the third McLendon element, (association with service), the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the competent evidence of record in the present appeal does not demonstrate an association between the Veteran's service and his diagnosed eye disability. The Board has carefully considered the Court's language in McLendon - that the threshold for showing this association is a low one. However, the Court's language makes it clear that there is in fact a threshold.  Although the Board is cognizant that the Veteran was described as having a refractive error of the eyes on his enlistment and separation from service, such a defect does not constitute a disability for VA purposes.  38 C.F.R. § 3.303(c) (2010). Moreover, the Veteran's service treatment records do not indicate that he ever complained of eye problems or sought treatment for an eye injury or disability during service.  A clinical examination conducted at his separation from service revealed that his eyes were "normal." The record is also lacking any evidence of continuity of symptomatology since service.

Only the Veteran's contentions provide any suggestion of such association, and the Board does not find the Veteran's contentions to rise to the level of the "indication of an association" referred to in 38 U.S.C.A. § 5103A or in McLendon. However, if a Veteran's mere contention, standing alone, that his claimed disability is related to his service or to a service connected disability is enough to satisfy the "indication of an association," then that element of 38 U.S.C.A. § 5103A is meaningless. An interpretation of a statute that renders part of the statutory language superfluous is to be avoided. See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ["canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous"]. It is clear that more than a mere contention is required under McLendon.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus. Significantly, in this case, there is no objective evidence of in-service disease or injury.  Thus, under these circumstances, the Board finds that a remand ordering a medical examination (to include a medical opinion) would serve no useful purpose.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

II. Analysis 

The Board believes that an initial discussion of the facts will aid in an understanding of its decision.  Specifically, in a self-report of medical history provided during his May 1969 entrance examination, the Veteran indicated that he did not wear glasses and had not had any prior eye trouble.  While a clinical examination did not reveal any eye abnormalities, the physician who conducted the Veteran's entrance examination observed that he had uncorrected left eye distant and near vision of 20/50 and placed him on an "E2" physical profile.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "E" reflects the state of the "eyes"].  A clinical examination conducted during his November 1970 separation examination did not identify any eye abnormalities and his uncorrected left eye distant vision was documented as 20/30.  The remainder of the Veteran's service treatment records is completely negative for any complaints, treatment or diagnosis of an eye disability.  

The first post-service medical record to discuss the Veteran's eyes comes from a February 1980 occupational vision test report.  This private treatment record stated that the Veteran's last examination was in June 1978 and that he "usually wears glasses for reading."  While the Veteran denied having any vision difficulties, his visual acuity was recorded as 20/100 in his left eye and 20/22 in his right.  He was issued a "special" prescription.  It was specifically noted that this prescription was not a change from a prior prescription, but that it represented a "new" prescription for an eye problem.  

While seeking treatment in November 1987, the Veteran stated that he suffered an eye injury as a child when he was poked in the eye with a stick.  An examination revealed that he had "traumatic retinal detachment and dialysis" and that "this detachment has been there for some time."  The Veteran underwent retinal repair surgery in November 1987 and follow-up treatment records document the Veteran's complaints of poor peripheral vision and visual acuity which resulted in difficulty with his employment. 

In October 1990, the Veteran filed an application for accidental dismemberment benefits wherein he stated that his "original eye injury occurred during childhood (approximately at age 14) resulting in a detached retina which was discovered in November [19]87."  The record contains several statements from heath care professionals which mention this childhood injury and discuss the extent of his vision problems and the impact they were having on his employment, specifically, his ability to drive a forklift. 

During a November 1992 VA examination, the Veteran was diagnosed with blindness in his right eye "of uncertain cause, apparently retinal separation."

In February 1994, the Veteran submitted an undated private treatment summary from an unknown health care provider.  This statement recalled that testing conducted in 1971 revealed that the Veteran's vision was normal.  The health care provider also stated that the Veteran was seen in May 1975 with complaints of an "inflamed and watery left eye that had bothered him for several weeks" and that these complaints were not related to his post-service employment.  The etiology of the Veteran's 1975 eye problems was not identified. 

A VA outpatient ophthalmology treatment record from December 2008 noted that the Veteran had a broad cycloplegia retinoscopy scar inferior; perifoveal retinal pigment epithelium changes. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Here, as noted above, a clinical evaluation of the Veteran's eyes conducted during his May 1969 entrance examination did not reveal any abnormalities.  However, based on his uncorrected left eye distant vision of 20/50, the Veteran was noted to have "defective vision" and placed on an "E2" physical profile.  

There is a statutory presumption of soundness on enlistment.  Specifically, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 3.304(b) (2010).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  However, congenital or developmental defects such as refractive errors of the eyes are not diseases or injuries for the purposes of service connection and do not serve to rebut the presumption of soundness. 38 C.F.R. §§ 3.303(c), 4.9 (2010).  In short, while the Veteran entered service with a refractive error of the left eye and was provided a profile of "H2," his preexisting visual defect is not a disease or injury for purposes of service connection, and does not serve to rebut the presumption of soundness. 

The Board observes that several post-service health care providers have reported that the Veteran suffered a childhood eye injury and underwent retinal detachment repair in November 1987.  To the extent the Veteran now contends that he entered service with a detached retina, the Board finds that the record does not contain clear and unmistakable evidence which demonstrates that an injury or disease existed prior to service.  Specifically, eye examinations conducted during the Veteran's entrance and separation from service did not indicate that a retinal disability existed.  Similarly, the February 1980 private treatment record and the unsigned summary of treatment received by VA in February 1994 did not indicate that the Veteran had a detached retina.  While cognizant that the November 1987 private treatment record which initially diagnosed the Veteran with a detached retina indicated that this disability had existed "for some time," the disability was not identified for seventeen years after his separation from service and was rendered after numerous eye examinations which failed to diagnose a detached retina.  Accordingly, the Board finds that the statutory presumption of soundness on enlistment has not been rebutted. 

Having determined that the Veteran did not enter service with a preexisting eye disability, the Board will now address whether the Veteran incurred an in-service eye injury or disease (the second Shedden element).

In his January 2004 claim, the Veteran stated that he "asked about eye care" when he was discharged from service and was told that "there was no compensation for it at that time."  The Veteran's representative has argued that this statement represents a complaint of an "eye problem at [his] exit from service."  See the July 2010 Informal Hearing Presentation, page 5.  The Board disagrees.  A plain reading of the Veteran's statement indicates that he had inquired about the possibility of future eye care and was not describing an in-service eye problem.  Moreover, even if the Board were to interpret the Veteran's statement as a complaint of an in-service eye disability, such a statement would not be credible.  As noted above, the Veteran's service treatment records are completely negative for any complaints, treatment or diagnosis of an eye disability and his November 1970 separation examination did not identify any eye abnormalities.  While the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, such absence is for consideration in determining credibility. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). Here, the Veteran's statement was made more than three decades after he separated from military service, and the record indicates that he has not described an in-service eye problem to any of his treating health care providers in the intervening thirty years.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]. 

The Veteran has made no other statements which could potentially describe an in-service eye injury or disease, and the evidence of record does not describe such an event.  Accordingly, based on the absence of an in-service disease or injury, the second Shedden element has not been met, and the Veteran's claim fails on his basis alone.  

For the sake of completeness, the Board will briefly address the remaining two Shedden elements.  Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].

Here, the record clearly indicates that the Veteran has a current eye disability, namely, residuals of a retinal detachment repair surgery.  See, e.g., a December 2008 VA treatment record.  The first Shedden element (a current disability) has therefore been demonstrated. 

With respect to the third Shedden element (a competent and credible nexus), in the absence of an in-service disease or injury, it follows that a nexus is also lacking. Such is the case here. The evidence of record does not contain a competent and credible statement attempting to link an eye disability to the Veteran's military service.  

To the extent that the Veteran contends that a medical relationship exists between his eye disability and service, any such statements offered in support of his claim do not constitute competent evidence and are not probative.  Although the Veteran is competent to testify as to his experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinion on medical causation competent. 

Also, to the extent that the Veteran is contending that he has had an eye disability since service, the Board is of course aware of the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology.  In this case, however, the first evidence of an eye disability (other than a refractive error of the eye) comes from the November 1987 private treatment record which diagnosed the Veteran with a detached retina.  This medical record is dated seventeen years after the Veteran separated from service.  Continuity of symptomatology has therefore not been demonstrated.  The third Shedden element has therefore not been satisfied, and the Veteran's claim fails on this basis as well. 

In sum, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an eye disability.  This benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for an eye disability is denied. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims of entitlement to service connection for type II diabetes mellitus and a cardiovascular disorder must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that these matters were the subject of a previous remand. However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.
As an initial matter, in August 2010, the Board requested the AMC obtain a copy of the Veteran's service personnel records "which may indicate whether [he] served 'in-country' in the Republic of Vietnam for any portion of his active duty."  In a September 2010 memorandum, the AMC observed that the Veteran had submitted a statement wherein he indicated that he "served aboard [a] ship, and did not disembark in Vietnam."  As a result, the AMC did not attempt to obtain the Veteran's service personnel records. 

While cognizant of the April 2004 statement that was cited by the AMC, the record also includes a September 2006 statement from the Veteran wherein he indicated that he was "denied [service connection] for not being on-ground in Vietnam," but that he had served offshore for 11 months.  As the Veteran did not provide any additional detail surrounding his "offshore" service, the Board finds his statement to be ambiguous and the nature of his service to be unclear.  Accordingly, because the nature of the Veteran's Vietnam service remains unclear, and because Board's remand instructions have not been complied with, these issues must be remanded so that his service personnel records may be obtained.  Stegall, supra, [Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.] 

In addition, the Veteran has alleged that as a result of his service on board the USS Advance (MSO-510) he developed type II diabetes mellitus and coronary artery disease.  Specifically, in the July 2010 Informal Hearing Presentation, the Veteran's representative argued that, as "the USS Advance is a relatively small minesweeper . . . it is reasonable to suspect that the ship took part in in-shore operations near the coasts and rivers of Vietnam, and for that reason . . . [a] remand is warranted so that VA may obtain [relevant] military records." 

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary of the Veterans Affairs (the "Secretary") determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

Type two diabetes mellitus and coronary artery disease are two of the diseases deemed associated with herbicide exposure and shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010) [placing ischemic heart disease on the presumptive list to the list of diseases associated with herbicide exposure]; Dorland's Illustrated Medical Dictionary 528, 531 (30th ed. 2003) [Arteriosclerotic heart disease is used as a narrower synonym of ischemic heart disease and coronary artery disease is atherosclerosis of the coronary arteries].

The Board notes that, although type II diabetes mellitus and coronary artery disease are two of the diseases which may be presumed to have resulted from herbicide exposure under the provisions of 38 C.F.R. § 3.309(e), in order to establish a claim of entitlement to service connection for this disease based on herbicide exposure, there must also be evidence that the Veteran served in country in Vietnam for some portion of the applicable time period. 

Presently, there is no evidence documenting that the Veteran either served, or was ever present, in Vietnam during the applicable period.  In this capacity, as noted above, the Board is remanding the Veteran's claims in order to determine whether he ever set foot in Vietnam.  However, the Veteran has also argued that, through his service onboard the USS Advance, he was present on a ship that entered the inland water ways, or "brown waters" of Vietnam. 

VA regulations state that veterans who served aboard large ocean-going ships that operated in the offshore waters of the Republic of Vietnam are often referred to as 'blue water' veterans because of the blue color of the deep offshore waters.  They are distinguished from 'brown water' veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  Brown water Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in Vietnam. VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

Here, the Veteran has submitted evidence that the USS Advance took place in "Market Time" - an operation to "patrol[] along the coasts, rivers, and harbors of the republic" of Vietnam.  In the July 2010 Informal Hearing Presentation, the Veteran's representative argued that a remand was required in order to determine the "location of the ship, to include any operations in the brown waters of Vietnam."  The Board agrees and observes that the Veteran's service personnel records indicate he was on board the USS Advance when it was in the Vietnam Theater of Operations from May 15, 1970 to June 18, 1970 and from July 13, 1970 to August 5, 1970.  Therefore, on remand, the RO/AMC should determine whether the Veteran had any "Brown Water" service when he served aboard the USS Advance MSO-510 during these time periods. 

In addition, in his March 2004 claim, the Veteran stated that his coronary artery disease is the result of his type II diabetes mellitus.  The Veteran has also submitted a December 2005 statement from L.F., N.P. who stated:  "[The Veteran] suffers from coronary artery disease that I think [in part] stems from his (PTSD)."  The Board observes that L.F.'s statement contains speculative language and does not provide any rationale for her opinion.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which are speculative, general or inconclusive in nature cannot support a claim].  

Thus, the record on appeal presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions]. These questions concern whether the Veteran's coronary artery disease is related to his service-connected PTSD, or, in the event service connection is established, his type II diabetes mellitus.  Accordingly, a medical opinion is therefore necessary to decide this claim.  See McLendon & Charles, both supra; see also 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact all appropriate sources to determine, to the extent possible, the precise location of the USS Advance MSO-510, from May 15, 1970 to June 18, 1970 and from July 13, 1970 to August 5, 1970.  The Board is particularly interested in whether that vessel moved through inland waterways in the Republic of Vietnam ("brown water") during these periods.

2.  Also, procure a copy of any additional service personnel records that may be available.  The Board is particularly interested in service personnel records which may indicate whether the Veteran served "in-country" in the Republic of Vietnam for any portion of his active duty.  All such available documents should be associated with the claims folder. 

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any cardiovascular disorder that he may have.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.
For any cardiovascular disorder diagnosed on examination, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's PTSD or diabetes mellitus.  [If the Veteran is found to have a cardiovascular disorder that is aggravated by either his PTSD or diabetes mellitus, the examiner should quantify the approximate degree of aggravation.]  

Complete rationale should be provided for all opinions expressed.

4.  Following completion of the above, readjudicate the issue of entitlement to service connection for type II diabetes mellitus, to include as secondary to in-service exposure to herbicides and the issue of entitlement to service connection for a cardiovascular disorder, to include as secondary to in-service exposure to herbicides or to a service-connected disability.  If any decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


